DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, and 15 are objected to because of the following informalities:  in claims 1 and 15, “facing the chuck” and “a chuck, the chuck” should be –facing a chuck—and --the chuck—and in claim 3, “the support” should be –the support section--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1, 5-9, 11, 12, and 14 are rejected under 35 U.S.C. 102a2 as being anticipated by Avellaneda et al. (US 2017/0095893 A1).
Regarding claim 1, Avellaneda discloses:
A rollout wheel apparatus [roll-out wheel; figures 1, 3, 4, and 13], comprising: 
a mount [base feet (24)]; 
a support section [base housing (12)]; 
a spindle [rolling arm (14)] extending from the support section [base housing (12)]; 
a substantially circular hub [rolling sleeve (40)] disposed on the spindle and free to rotate about the spindle, the hub having a portion facing [the right side of the sleeve in figure 4] the support section and a wide portion [the left side of the sleeve in figure 4] facing the chuck; 
[clamping mechanism (42)]; and
a chuck, the chuck [chuck (18)] comprising a chuck locking mechanism [key slot (78)] and a plurality of jaws [jaws (70)].
The following claim 1 rejection is an alternative interpretation of Avellaneda: 
A rollout wheel apparatus [roll-out wheel; figures 1, 3, 4, and 13], comprising: 
a mount [base housing (12)]; 
a support section [portion of the rolling arm containing hinge point (34)]; 
a spindle extending from the support section [portion of the rolling arm extending from the hinge point towards chuck (18)]; 
a substantially circular hub [rolling sleeve (40)] disposed on the spindle and free to rotate about the spindle, the hub having a portion facing [the right side of the sleeve in figure 4] the support section and a wide portion [the left side of the sleeve in figure 4] facing the chuck; 
a brake [clamping mechanism (42)]; and
a chuck, the chuck [chuck (18)] comprising a chuck locking mechanism [key slot (78)] and a plurality of jaws [jaws (70)].
Regarding claim 5, Avellaneda discloses:
further comprising a tilt adjustment mechanism [pivoting mechanism (50)] operationally linked to a tilt adjustment lever [lever end (32)], wherein the tilt adjustment mechanism is configured to increase or decrease an angle at which the chuck is disposed [see figures 4, 9, and 10].
Regarding claim 6, Avellaneda discloses:
[hand grip head (48a)] that is configured to adjust tightness of the brake.
Regarding claim 7, Avellaneda discloses:
wherein the brake further comprises a plurality of guides disposed on two or more sides of the brake [cutout (46) of clamping mechanism (42) has two opposing guides; see figure 14A] .
Regarding claim 8, Avellaneda discloses:
further comprising a tilt adjustment lever [lever end (32)] configured to tilt the chuck [see figures 4, 9, and 10].
Regarding claim 9, Avellaneda discloses:
wherein the plurality of guides are adjustable [the opposing guides are adjustable relatively to the sleeve].
Regarding claim 11, Avellaneda discloses:
wherein the mount is affixed to a stand [working surface (22); see figure 1].
Regarding claim 12, Avellaneda discloses:
wherein the mount is removably coupled to a stand [working surface (22); see figure 1].
Regarding claim 14, Avellaneda discloses:
wherein the hub is operationally connected to a hub hand wheel [hand wheel (16)], and wherein rotary motion of the hub hand wheel causes simultaneous rotary motion in the hub [0035].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Avellaneda et al. (US 2017/0095893 A1) as applied to claim 1 above, and further in view of Pandjiris et al (US 3,802,277).
Regarding claim 2, Avellaneda teaches:
wherein: the mount comprises a plurality of mounting plates [left and right side of base housing (12)], each mounting plate having a plurality of pinholes of uniform size extending through the mounting plate [locking ports (58)] and arranged in an arc; 
the support section is coupled to the mount by a pivot [hinge point (38)] and by a removable locking pin [locking pin (60); figures 8-9];
and the removal of said locking pin allows the support section to rotate about the pivot [0043 and figures 8-9].
Avellaneda does not teach:
the plurality of pinholes of uniform size arranged in an arc.
Pandjiris teaches tilting a headstock driver/positioner wherein unit (10) pivots about pivot pin (45) and is held in place by bolt (47) placed in spaced holes, where in the spaced holes are arranged in an arc on the side walls of units (10, 11); 3:15-33 and figures 1-3.   

Regarding claim 3, Avellaneda teaches:
wherein the support is removably coupled to the mount, and wherein the pivot is removable [the support is coupled to the mount via bolt (34a); 0034] .
Regarding claim 15, Avellaneda teaches:
A rollout wheel apparatus [roll-out wheel; figures 1, 3, 4, and 13], comprising: 
a stand [working surface (22)]; 
a mount [base housing (12)], the mount being coupled to the stand [0033], the mount further comprising a plurality of mounting plates [left and right side of base housing (12)], each mounting plate having a plurality of pinholes [locking ports (58)] of uniform size extending through the mounting plate; 
a support section [portion of rolling arm (14) containing hinge point (34) and locking hole (62)], the support section including at least one pinhole [locking hole (62)] extending through the support section, and wherein the support section is coupled to the mount by a pivot [hinge point (38)] and by a locking pin [locking pin (60); figures 8-9] extending through the at least one pinhole extending through the support section and through one of the plurality of pinholes in at least one of the mounting plates [see figures 9-10]; 
a tilt adjustment hand wheel [hand grip head (48a)] operationally linked to a tilt adjustment lever [lever end (32)], wherein the tilt adjustment hand wheel is configured to increase or decrease an angle at which the chuck is disposed [see figures 4, 9, and 10]; 
[portion of the rolling arm extending from the hinge point towards chuck (18)] extending from the support section ; 
a substantially circular hub [rolling sleeve (40)] disposed on the spindle and free to rotate about the spindle, the hub having a portion facing [the right side of the sleeve in figure 4] the support section and a wide portion [the left side of the sleeve in figure 4] facing the chuck; 
a hub hand wheel [hand wheel (16)] operationally connected to the hub [0035]; and 
a chuck, the chuck [chuck (18)] comprising a chuck locking mechanism [key slot (78)] and a plurality of jaws [jaws (70)].
Avellaneda does not teach:
the plurality of pinholes of uniform size arranged in an arc.
Pandjiris teaches tilting headstock driver/positioner wherein unit (10) pivots about pivot pin (10) and is held in place by bolt (47) placed in spaced holes, where in the spaced holes are arranged in an arc on the side walls of units (10, 11); 3:15-33 and figures 1-3.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Pandjiris spaced hole concept into Avellanda in order to be able to lock the tilt at different degrees. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Avellaneda et al. (US 2017/0095893 A1) as applied to claim 1 above, and further in view of Wang et al. (CN 203197484 U)
Regarding claim 10, Avellaneda does not teach:
wherein the apparatus further includes a stinger hook configured to hold a welding stinger.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Wang welding hook concept into Avellanda in order to have a place to conveniently set the welding gun when not in use.   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Avellaneda et al. (US 2017/0095893 A1) as applied to claim 1 above.
Regarding claim 13, Avellaneda does not teach:
wherein the apparatus is formed from steel plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the roll-out wheel from steel due to its strength, familiarity, cost, and/or availability. 
As for forming it from plate steel, the manner in which the apparatus is formed, rolling, casting, etc., does not impart structural distinction and thus, an apparatus does not depend on its method of production.  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,173,289 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 1 of the patent is more specific it still recites all of the limitations of claim 1 in the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735